PER CURIAM.
Antonio Iglesias appeals the summary denial of his motion for postconviction relief in which he asserted that his trial counsel was ineffective for not timely filing a notice of appeal as he had requested. State v. District Court of Appeals of Florida, First District, 569 So.2d 439 (Fla.1990). The order denying the motion found that the motion was facially deficient.
Our review of the motion reveals that it substantially complies with the requirements of Florida Rule of Criminal Procedure 3.850. We point out that there is no requirement that the defendant set forth the basis for the appeal he sought. See Viqueira v. Roth, 591 So.2d 1147 (Fla. 3d DCA 1992).
Accordingly, we find that the appellant is entitled to an order granting the relief he requested. We reverse the order denying the motion for postconviction relief and direct that an order be entered granting a belated appeal of the judgment and sentence.
CAMPBELL, A.C.J., and ALTENBERND and BLUE, JJ., concur.